

116 HR 4722 IH: Support UNFPA Funding Act
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4722IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Ms. Houlahan (for herself, Mr. Engel, Mrs. Lowey, Ms. Frankel, Ms. Speier, Ms. DeGette, Ms. DeLauro, Ms. Lee of California, Mrs. Carolyn B. Maloney of New York, Ms. Moore, Mr. Grijalva, Ms. Shalala, Mr. Quigley, Mr. Payne, Mr. Huffman, Ms. Wasserman Schultz, Ms. Norton, Mr. McGovern, Mr. DeFazio, Mr. Espaillat, Mr. Pappas, Mrs. Lawrence, Mr. Cicilline, Mr. Pallone, Mr. Casten of Illinois, Mr. Cleaver, Ms. Barragán, Mr. Blumenauer, Mr. Levin of Michigan, Mr. Cooper, Ms. Bass, Mr. Rush, Mr. Nadler, Mr. Costa, Mr. Cohen, Mr. Deutch, Mr. Tonko, Mr. Raskin, Ms. Wild, Ms. Dean, Ms. Judy Chu of California, Mr. Pocan, Ms. Roybal-Allard, Mr. Carbajal, Ms. Haaland, Mr. Himes, Ms. Scanlon, Mr. Smith of Washington, Ms. Sánchez, Mrs. Napolitano, Mr. Case, Mrs. Trahan, Mr. Ryan, Mr. Evans, Mr. Kennedy, Mr. Welch, Ms. Hill of California, Mr. Bera, Mr. Price of North Carolina, Mr. Ted Lieu of California, Ms. Meng, Mr. Sherman, Ms. Blunt Rochester, Ms. Kuster of New Hampshire, Ms. Matsui, Mr. Neguse, Mr. Kind, Mr. Kilmer, Mr. Sean Patrick Maloney of New York, Mrs. Dingell, Ms. Schakowsky, Mr. Higgins of New York, Mrs. Davis of California, Mr. Crow, Mr. Connolly, Ms. Pingree, Miss Rice of New York, Ms. McCollum, Mr. Sires, Ms. Escobar, Mrs. Lee of Nevada, Mr. David Scott of Georgia, Ms. Kelly of Illinois, Mr. Allred, Mr. Vargas, Ms. Titus, Mr. Cárdenas, Mr. Johnson of Georgia, Ms. Schrier, Ms. Johnson of Texas, Mr. Cisneros, Mr. Soto, Ms. Brownley of California, Mr. Castro of Texas, Ms. Velázquez, Mr. Veasey, Mr. Meeks, Mr. Trone, Mr. Gallego, Ms. Sherrill, Mr. Keating, and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize contributions to the United Nations Population Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Support UNFPA Funding Act. 2.FindingsCongress finds the following:
 (1)The United Nations Population Fund (UNFPA), is the United Nations Reproductive Health Agency. (2)UNFPA was founded with the leadership of the United States 50 years ago and works in more than 150 countries to end preventable maternal deaths, the unmet need for contraception, and gender-based violence and other harmful practices, including female genital mutilation and child marriage.
 (3)UNFPA also ensures access to health care and essential supplies for women and families impacted by emergencies.
 (4)All UNFPA programming is guided by principles adopted by 179 governments, including the United States, at the 1994 International Conference for Population and Development. The principles include that reproductive health care programs should provide the widest range of services without any form of coercion. All couples and individuals have the basic right to decide freely and responsibly the number and spacing of their children and to have the information, education and means to do so.
 (5)UNFPA is currently working to address the needs of: (A)The 810 women and adolescent girls who die each day from preventable causes related to pregnancy and childbirth, 99 percent of which deaths occur in developing countries and more than half of which occur in fragile and humanitarian settings.
 (B)More than 214,000,000 women of reproductive age in developing regions who want to avoid pregnancy and are not using a modern contraceptive method.
 (C)The estimated 1 in 3 women who experience gender-based violence. (D)The estimated 200,000,000 women who have survived some form of female genital mutilation.
 (E)The estimated 15,000,000 girls who are forcibly married before the age of 18 each year. (6)Prior to withholding contributions in 2017, the United States was the third-largest overall donor to UNFPA, and its second-largest donor for humanitarian response.
 (7)UNFPA, which works in three times as many countries as the United States Agency for International Development, extends the impact of United States foreign assistance by reaching people in politically unstable regions. UNFPA also plays a pivotal role in meeting protection and health care needs in countries experiencing humanitarian emergencies like Syria, Yemen, and Iraq.
 (8)Voluntary family planning is central to gender equality and women’s empowerment, and it is a key factor in reducing poverty.
 (9)The United States has conflated UNFPA’s presence in China with supporting China’s coercive birth limitation policies. However, in June 2015, the U.S. State Department visited UNFPA’s China Country Program to design and approve it as a member of UNFPA’s Executive Board, noting that [d]uring its recent visit, the U.S. delegation observed the positive impact of UNFPA’s rights-based programming in China. We commend the Fund’s adherence to demonstrating the advantages of a voluntary approach to family planning. The Program in China has not changed since it was approved by the United States in 2015.
 (10)On July 8, 2019, the Department of State made a determination to eliminate all contributions to UNFPA for the third consecutive year based on its interpretation of the Kemp-Kasten Amendment (first enacted in Public Law 99–88; 99 Stat. 323).
 3.Statement of policyIt is the policy of the United States as follows: (1)Improving the status of women around the world is a critical component of the United States foreign policy and development strategies.
 (2)The right of every person to determine freely whether, when, and with whom to have children, and to attain the highest standard of sexual and reproductive health, is a basic human right.
 (3)Access to voluntary contraception and reproductive health care is necessary to improving the status of women and ensuring this basic human right.
 (4)UNFPA is a key partner in improving the status of women and expanding access to voluntary family planning and reproductive health care services throughout the world.
 (5)UNFPA helps ensure that family planning and reproductive health programs are voluntary and centered on protecting human rights.
 (6)Financial support for UNFPA is a crucial part of the United States commitment to global health, development, and human rights, and the Government of the United States is committed to providing core and humanitarian funding to UNFPA.
 4.Authorization of appropriationsThere is authorized to be appropriated an annual contribution for each of the five fiscal years beginning after the date of the enactment of this Act to support the core functions and programs of the United Nations Population Fund (UNFPA), which may include the following:
 (1)Ending preventable maternal deaths. (2)Ending the unmet need for contraceptives and promoting a human-rights-based approach to family planning.
 (3)Ending gender-based violence. (4)Ending other harmful practices, such as child marriage and female genital mutilation.
 (5)Supporting United States national security and humanitarian efforts by operating in areas where medical infrastructure or services have been destroyed or limited by natural disasters, armed conflict, or other humanitarian emergencies.
			